1                                                                             FILED IN THE
                                                                          U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON

2
                                                                      Jul 06, 2021
3                        UNITED STATES DISTRICT COURT                    SEAN F. MCAVOY, CLERK

                        EASTERN DISTRICT OF WASHINGTON
4
     MANUEL ARGOMANIZ-                           No. 2:21-cv-00140-SMJ
5    CAMARGO,

6                              Petitioner,       ORDER DISMISSING HABEAS
                                                 CORPUS PETITION
7                 v.

8    DON HOLBROOK,

9                              Respondent.

10

11         On May 25, 2021, the Court advised Petitioner Manuel Argomaniz-Camargo

12   of the deficiencies of his application for writ of habeas corpus by a person in State

13   custody under 28 U.S.C. § 2254 and gave him the opportunity to amend his petition

14   within thirty days to cure those deficiencies. ECF No. 6.1

15         Specifically, the petition appeared untimely on its face under 28 U.S.C. §

16   2244(d). ECF No. 6 at 5–6. The Court cautioned Petitioner that failing to amend his

17   petition to demonstrate either a statutory or equitable basis to toll the limitations

18   period would result in the dismissal of his petition. Id. at 6–7. Petitioner did not

19

20   1
      Petitioner, currently housed at the Washington State Penitentiary, is proceeding
     pro se and in forma pauperis. Respondent has not been served in this action.


     ORDER DISMISSING HABEAS CORPUS PETITION – 1
1    amend as directed and has filed nothing further in this action. For the reasons set

2    forth above and in the Court’s May 25, 2021 Order, the Court dismisses the petition.

3          Accordingly, IT IS HEREBY ORDERED:

4          1.     The petition, ECF No. 1, is DISMISSED WITH PREJUDICE.

5          2.     The Clerk’s Office is directed to ENTER JUDGMENT for

6                 Respondent and CLOSE this file.

7          3.     The Court certifies that an appeal from this decision could not be taken

8                 in good faith and there is no basis upon which to issue a certificate of

9                 appealability. See 28 U.S.C. §§ 1915(a)(3), 2253(c); Fed. R. App. P.

10                22(b).

11         IT IS SO ORDERED. The Clerk of Court is directed to enter this Order and

12   forward a copy to Petitioner.

13         DATED this 6th day of July 2021.

14

15                         _________________________
                           SALVADOR MENDOZA, JR.
16                         United States District Judge

17

18

19

20



     ORDER DISMISSING HABEAS CORPUS PETITION – 2
